UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6164


TOMMY CARVER,

                    Plaintiff - Appellant,

             v.

JOSEPH L. VALLIERE; SUSAN GLOVER; KIMBERLY CLICK; CATHERINE
BROWN; DEANNA LOFLIN; KENDRA JOHNSON; PATTIE BLUE; MIKE
WILLIAMS; ARNETT COLMAN,

                    Defendants - Appellees,

             and

PAULA SMITH,

                    Defendant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cv-00986-TDS-JLW)


Submitted: June 25, 2020                                           Decided: July 8, 2020


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed as modified by unpublished per curiam opinion.
Tommy Carver, Appellant Pro Se. Alan Dale McInnes, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Tommy Carver appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Carver’s 42 U.S.C. § 1983 (2018) complaint

and dismissing without prejudice Carver’s state law claim of intentional infliction of

emotional distress.    We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. * Carver v. Valliere, No. 1:17-cv-00986-

TDS-JLW (M.D.N.C. Jan. 22, 2020). Carver’s motion for injunction is denied. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              AFFIRMED AS MODIFIED




       *
        Pursuant to Fed. R. Civ. P. 4(m), the district court dismissed the claims against
Kendra Johnson, Pattie Blue, and Arnett Colman because Carver failed to serve process on
them. We affirm as modified to reflect that, as required by Rule 4(m), the dismissal of the
claims against these defendants is without prejudice.

                                            3